JUDGMENT

                 The Fourteenth Court of Appeals
                         PATRICE BARNES, Appellant

NO. 14-13-00646-CV                           V.

   THE TEXAS A&M UNIVERSITY SYSTEM AND PRAIRIE VIEW A&M
                     UNIVERSITY, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, The Texas
A&M University System and Prairie View A&M University, signed June 24, 2013,
was heard on the transcript of the record. We have inspected the record and find
the trial court erred in granting judgment in favor of appellant Prairie View A&M
University on appellant Patrice Barnes’s hostile work environment claim. We
therefore order that the portion of the judgment granting summary judgment in
favor of appellant Prairie View A&M University on appellant’s hostile work
environment claim is REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.